COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

 HECTOR ENRIQUE ASTORGA,                          §               No. 08-16-00285-CR

                              Appellant,          §                  Appeal from the

 v.                                               §                409th District Court

 THE STATE OF TEXAS,                              §             of El Paso County, Texas

                              State.              §                (TC# 20100D03164)


                                             ORDER

        The record before us does not contain the trial court’s certification of the defendant’s right

of appeal. TEX.R.APP.P. 25.2(a)(2), (d). The trial court is ordered to prepare and file with the

trial court clerk within twenty days from the date of this order a certification of the defendant’s

right of appeal as required by TEX.R.APP.P. 25.2(a)(2) and 25.2(d). The trial court clerk shall

prepare a supplemental clerk’s record containing the certification and file it with this Court no later

than January 19, 2017.

       IT IS SO ORDERED this 20th day of December, 2016.



                                                       PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.